DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1, 3, 10, 12, and 17 have been amended; support for claim 1 is found in Figure 4A, support for claim 3 is found in original claim 4, support for claim 10 is found in original claim 11, support for claim 12 is found in Figure 4A, and support for claim 17 is found in original claim 18.
Claims 4, 11, and 18 have been cancelled.
Claims 21-23 have been added, support is found in Figure 4B for claims 21-23. No new matter has been added.
Claims 1-3, 5-10, 12-17, and 19-23 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 12-15, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (JP 2015/118788 A) in view of Kretschmar et al. (US 2014/0272537 A1).

Regarding claim 1, Miyake teaches a battery cell comprising:
an electrode stack (Miyake [0012] Figure 5b stacked structure) including:
a first cell segment comprising an anode, a cathode, and a separator positioned between the anode and the cathode (Miyake [0012] Figure 5b, stacks of batteries having positive electrode current collector 1, positive electrode active material 2, separator/solid electrolyte 3, negative electrode active material 4, and negative electrode current collector; Multiple stacks of cells shown in Figure 5b),
a second cell segment overlying the first cell segment and comprising an anode, a cathode, and a separator positioned between the cathode and the anode (Miyake [0012] Figure 5b, stacks of batteries having positive electrode current collector 1, positive electrode active material 2, separator/solid electrolyte 3, negative electrode active material 4, and negative electrode current collector; Multiple stacks of cells shown in Figure 5b), and
a third cell segment overlying the second cell segment and comprising an anode, a cathode, and a separator positioned between the anode and the cathode, wherein layering of the anode and the cathode of the second cell segment is reversed from layering of the anode and the cathode of the first cell segment and the third cell segment (Miyake [0012] Figure 5b, stacks of batteries having positive electrode current collector 1, positive electrode active material 2, separator/solid electrolyte 3, negative electrode active material 4, and negative electrode current collector 5; Multiple stacks of cells shown in Figure 5b);
a cathode current collector comprising a conductive material extending continuously in a bellows/ v-shaped pattern to extend across and in contact with the cathode of each of the first cell segment, the second cell segment, and the third cell segment of the electrode stack (Figure 2d and Figure 5b, [0030] collectors are made of metal which are conductive and the first, second, and third segments are connected together by the collector 1), wherein the cathode current collector comprises a first continuous structure that is separate from the cathode of each of the first cell segment, the second cell segment, and the third cell segment of the electrode stack (Figure 2d and 5b, collector 1, the v-shaped region is extended and separated from the cathode regions in the stack); and
an anode current collector comprising a conductive material extending continuously in a bellows/ v-shaped pattern to extend across and in contact with the anode of each of the first cell segment, the second cell segment, and the third cell segment of the electrode stack (Figure 2c and Figure 5b, [0030] collectors are made of metal which are conductive and the first, second, and third segments are connected together by the collector 5), wherein the anode current collector comprises a second continuous structure that is separate from the anode of each of the first cell segment, the second cell segment, and the third cell segment (Figure 2c and 5d, collector 5, the v-shaped region is extended and separated from the anode regions in the stack).
Miyake teaches a bellows shape for folding the electrodes and shows a v-shaped connection regions of the current collectors (Miyake [0015] and Figure 5b), however, fails to teach nor render obvious wherein the current collectors are in a U-shaped pattern.

Kretschmar discloses an electrochemical cell having a folded electrode structure. Kretschmar is analogous with Miyake as both are related to folding elements of an electrochemical cell. Kretschmar teaches wherein the electrodes as folded in a U-shape (Kretschmar Figure 5, second electrode layer 406/first electrode layer 402 being in a U-shape throughout the stack).
Therefore, it would have been obvious in view of a skilled artisan to modify the v-shaped portions of the current collectors to have a U-shaped configuration as taught by Kretschmar as this is a simple change in shape that would not affect the function of the battery. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 2, modified Miyake teaches all the claim limitations of claim 1. Miyake fails to teache wherein the cathode current collector extends through the electrode stack along a lateral axis orthogonal to a lateral axis along which the anode current collector extends through the electrode stack as Miyake teaches wherein the current collectors extend in a parallel axis to one another.
Kretschmar discloses an electrochemical cell having a folded electrode structure. Kretschmar is analogous with Miyake as both are related to folding elements of an electrochemical cell. Kretschmar teaches wherein the first and second electrode layers 402/406 extend in an orthogonal direction to one another (Figure 5; first and second electrode layers 402 and 406 are orthogonal to one another).
Therefore, it would have been obvious to a skilled artisan to rearrange the current collector layers of Miyake such that the anode and cathode current collectors extend in a direction orthogonal to one another. This is a simple rearrangement of the stacked battery cells that is not expected to change the function of the battery assembly. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 3, modified Miyake teaches all the claim limitations of claim 1. Miyake further teaches wherein the cathode current collector extends through the electrode stack in a lateral axis similar to a lateral axis along which the anode current collector extend through the electrode stack, and wherein the cathode current collector and the anode current collector are offset vertically from one another between layers of the electrode stack (Miyake Figures 2c, 2d, 4, and 5a/b; collectors extend in a same lateral axis and are vertically offset as seen in Figures 2c/2d), wherein the cathode current collector and the anode current collector are laterally offset from one another and extend less than or about halfway across a lateral surface of the corresponding electrode material (Miyake Figures 4, 5a and 5b; Figures 5a and 5b are provided below and show that  the collectors appear to extend less than halfway across a lateral surface of the corresponding electrode material; the lateral direction in Figure 5a would correspond to the direction from the top of the page to the bottom of the page). The terms “similar” and  “about” are relative terms, however, the claim language of claim 3 provides sufficient structure to understand the claim. The lateral axis being similar is interpreted to be the same axis in which both the cathode and anode current collector extends. The limitation extend less than or about halfway across a lateral surface is clear as the current collectors extend up to halfway or less across a lateral surface.


    PNG
    media_image1.png
    594
    491
    media_image1.png
    Greyscale

Regarding claim 5, modified Miyake teaches all the claim limitations of claim 1. Miyake further teaches wherein the battery cell comprises a solid-state battery or a liquid electrolyte battery (Miyake [0019] solid electrolyte or [0043-46] can be a separator with a liquid electrolyte injected into the cell).


Regarding claim 12, Miyake teaches a battery cell comprising:
a first electrode stack comprising an anode, a separator, and a cathode (Miyake [0012] Figure 5b, stacks of batteries having positive electrode current collector 1, positive electrode active material 2, separator/solid electrolyte 3, negative electrode active material 4, and negative electrode current collector; Multiple stacks of cells shown in Figure 5b);
a cathode current collector extending across the cathode of the first electrode stack on a surface of the cathode of the first electrode stack opposite a surface of the cathode of the first electrode stack in contact with the separator of the first electrode stack (Miyake [0012] Figure 5b, stacks of batteries having positive electrode current collector 1, positive electrode active material 2, separator/solid electrolyte 3, negative electrode active material 4, and negative electrode current collector; Multiple stacks of cells shown in Figure 5b);
a second electrode stack comprising an anode, a separator, and a cathode, and characterized by a reversed layer orientation from the first electrode stack, wherein the cathode 8of the second electrode stack is in contact with a surface of the cathode current collector opposite 9the surface of the cathode current collector in contact with the cathode of the first electrode 10stack, wherein the cathode current collector comprises a first continuous structure that is separator from the cathode of each of the first electrode stack and the second electrode stack (Miyake [0012] Figure 5b, stacks of batteries having positive electrode current collector 1, positive electrode active material 2, separator/solid electrolyte 3, negative electrode active material 4, and negative electrode current collector; Multiple stacks of cells shown in Figure 5b; the reversed stacking layer is met with active material being applied to both sides of the current collector thus a reverse layering is achieved); and
an anode current collector extending across a surface of each of the anode of the first electrode stack and a surface of the anode of the second electrode stack, wherein the anode current collector is characterized by substantially planar ends extending substantially parallel to one another and in contact with a respective anode, the substantially planar ends connected by an bellows/v-shaped portion of the anode current collector extending along a thickness of the first electrode stack and the second electrode stack, wherein the anode current collector comprises a second continuous structure that is separate from the cathode of each of the first electrode stack and the second electrode stack (Miyake [0012] Figure 5b, stacks of batteries having positive electrode current collector 1, positive electrode active material 2, separator/solid electrolyte 3, negative electrode active material 4, and negative electrode current collector; Multiple stacks of cells shown in Figure 5b; the reversed stacking layer is met with active material being applied to both sides of the current collector thus a reverse layering is achieved).
Miyake teaches a bellows shape for folding the electrodes and shows a v-shaped connection regions of the current collectors (Miyake [0015] and Figure 5b), however, fails to teach nor render obvious wherein the planar end of current collectors are connected by an arcuate portion.

Kretschmar discloses an electrochemical cell having a folded electrode structure. Kretschmar is analogous with Miyake as both are related to folding elements of an electrochemical cell. Kretschmar teaches wherein the electrodes as folded in a U-shape (Kretschmar Figure 5, second electrode layer 406/first electrode layer 402 being in a U-shape throughout the stack).
Therefore, it would have been obvious in view of a skilled artisan to modify the v-shaped portions of the current collectors to have a U-shaped configuration as taught by Kretschmar as this is a simple change in shape that would not affect the function of the battery. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 13, modified Miyake teaches all the claim limitations of claim 12. Miyake further teaches wherein the anode current collector is characterized by a first surface and a second surface opposite the first surface, wherein the first surface of the anode current collector is in contact with the anode of the first electrode stack, and wherein the first surface of the anode current collector is in contact with the anode of the second electrode stack (Miyake Figure 5b, multiple electrode stacks are shown with anode collector 5 being the collector of the first, second, and third electrode stacks).

Regarding claim 14, modified Miyake teaches all the claim limitations of claim 13. Miyake further teaches a third electrode stack comprising an anode, a separator, and a cathode, and characterized by a similar layer orientation as the first electrode stack, wherein the anode of the third electrode stack is in contact with the second surface of the anode current collector opposite the first surface of the anode current collector in contact with the anode of the second electrode stack (Miyake Figure 5b, multiple electrode stacks are shown with anode collector 5 being the collector of the first, second, and third electrode stacks).

Regarding claim 15, modified Miyake teaches all the claim limitations of claim 14. Kretschmar further teaches wherein the cathode current collector is further characterized by an arcuate portion extending along a thickness of the second electrode stack and the third electrode stack (see modification of claim 12, both the cathode and anode have been modified to have the U-shape orientation of Kretschmar Figures 4/5 instead of the v-shaped orientation of Miyake).

Regarding claim 19, modified Miyake teaches all the claim limitations of claim 12. Miyake further teaches wherein the anode and the cathode of each of the first electrode stack and the second electrode stack are laterally offset in a direction of overhang of a corresponding current collector (Miyake Figures 4, 5a and 5b; Figures 5a and 5b are provided below and show that  the collectors appear to extend less than halfway across a lateral surface of the corresponding electrode material; the lateral direction in Figure 5a would correspond to the direction from the top of the page to the bottom of the page).

    PNG
    media_image1.png
    594
    491
    media_image1.png
    Greyscale

Regarding claim 21, modified Miyake teaches all the claim limitations of claim 1. Miyake further teaches wherein the first cell segment defines a first layer in the electrode stack, the second cell segments defines a second layer in the electrode stack, and the third cell segment defines a third layer in the electrode stack (Miyake Figure 5b, electrode stacks are shown and correspond to the first, second and third electrodes), and wherein each of the cathode current collector and the anode current collector comprises:
	a first portion disposed entirely within the first layer (Figure 5b below);
	a second portion disposed entirely within the second layer (Figure 5b);
	a third portion disposed entirely within the third layer;
	a fourth portion connecting the first portion to the second portion; and 
	a fifth portion connecting the second portion and the third portion (See Figure 5b below; only one current collector is shown but both have the same structure, see Figure 2c/2d).

    PNG
    media_image2.png
    628
    504
    media_image2.png
    Greyscale

Regarding claim 22, modified Miyake teaches all the claim limitations of claim 21. Miyake further teaches wherein each of the fourth portion and the fifth portion of each of the cathode current collector and the anode current collector is disposed entirely outside of the electrode stack (Miyake Figure 5b above; only one current collector is shown but both have the same structure, see Figure 2c/2d).

Regarding claim 23, modified Miyake teaches all the claim limitations of claim 21. Miyake further teaches wherein each of the first portion, the second portion, and the third portion of each of the cathode current collector and the anode current collector comprises a planar geometry, and wherein each of the fourth portion and the fifth portion of each of the cathode current collector and the anode current collector comprises a U-shaped geometry (Miyake Figure 5b; modification of claim 1 modified the v-shaped connection portions of Miyake into a U-shaped portion as taught by Kretschmar). 

Claims 6, 9-10, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (JP 2015/118788 A) in view of Kretschmar et al. (US 2014/0272537 A1) as applied to claims 1, 5, 12, 13 above, and further in view of Ohta et al. (JP 2020181668 A- with priority to 04/2019 and US equivalence US 2020/0343591 A1 used for citation purposes).

Regarding claims 6, 9, 16 and 20, modified Miyake teaches all the claim limitation of claims 1, 5 and 12-13. Miyake further teaches wherein a separator 8 extended past edges of the anode in Figure 6b; and Figure 5), however, fails to teach a separator encompassing edges of the anode and cathode and wherein an exposed cathode edge and exposed anode edge are passivated or inert.
Ohta discloses a solid state battery wherein the current collectors of the positive and negative electrodes extend through multiple layers when stacked and is analogous with Kretschmar as they are both directed towards current collectors being used through multiple layers of stacked batteries. Ohta teaches of a separator/solid electrolyte layer that encompass the edges of the anode and cathode around the arcuate sections of the current collectors to prevent short circuiting of the first and second electrode pieces (Ohta Figure 1C [0015]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the separator layer of Miyake to have the separator extend past the players of the anode and cathode thus compassing the anode and cathode such that short circuiting of the battery can be prevented through contact of the first and second electrodes. The separator extending past the cathode and anode and even compassing the cathode or anode as taught by Ohta would make the edges inert as the separator/solid electrolyte material would be electrically insulating.

Regarding claim 10, modified Miyake teaches all the claim limitations of claim 9. Miyake further teaches wherein the anode and the cathode of each of the first cell segment of the electrode stack, the second cell segment of the electrode stack, and the third cell segment of the electrode stack are laterally offset in a direction of overhang of a corresponding current collector (Miyake Figure 4 and Figure 5, current collectors 1 and 5 are laterally offset from one another). Miyake further teaches wherein the positive electrode current collector and the negative electrode current collector are insulated by an insulating member  (Miyake [0055]). Through the modification of claim 9, the edge portions of the anode and cathode are encompassed so as to make the edges inert such that the cathode and anode are electrically insulated from one another. Therefore, all limitations of claim 10 are met through the modification of claim 9.

Regarding claim 17, modified Miyake teaches all the claim limitations of claim 12. Miyake further teaches wherein the battery cell comprises a solid-state battery or a liquid electrolyte battery (Miyake [0019] solid electrolyte or [0043-46] can be a separator with a liquid electrolyte injected into the cell). Miyake further teaches wherein a separator 8 extended past edges of the anode in Figure 6b; and Figure 5), however, fails to teach a separator encompassing edges of the anode and cathode and wherein an exposed cathode edge and exposed anode edge are passivated or inert.
Ohta discloses a solid state battery wherein the current collectors of the positive and negative electrodes extend through multiple layers when stacked and is analogous with Kretschmar as they are both directed towards current collectors being used through multiple layers of stacked batteries. Ohta teaches of a separator/solid electrolyte layer that encompass the edges of the anode and cathode around the arcuate sections of the current collectors to prevent short circuiting of the first and second electrode pieces (Ohta Figure 1C [0015]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the separator layer of Miyake to have the separator extend past the players of the anode and cathode thus compassing the anode and cathode such that short circuiting of the battery can be prevented through contact of the first and second electrodes. The separator extending past the cathode and anode and even compassing the cathode or anode as taught by Ohta would make the edges inert as the separator/solid electrolyte material would be electrically insulating.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (JP 2015/118788 A) in view of Kretschmar et al. (US 2014/0272537 A1) as applied to claim 1, and further in view of Kotik et al.  (US 2017/0214057 A1).

Regarding claim 7, modified Miyake teaches all the claim limitations of claim 1. Miyake further teaches a separator layer being used between the positive and negative electrode to prevent contact between the positive and negative electrode (Miyake [0044]). Kretschmar teaches wherein a separator extends in a z-folded orientation. Miyake and Kretschmar fails to teach wherein the separator extends continuously between each of the first cell segment of the electrode stack, the second cell segment of the electrode stack, and the third cell segment of the electrode stack, and wherein the separator extends in alternating orthogonal directions between each of the first cell segment of the electrode stack, the second cell segment of the electrode stack, and the third cell segment of the electrode stack.

Kotik discloses a continuous current collector having a U-shaped folding to produce an electrode assembly. Kotik is analogous with Miyake as being in the same field of endeavor of folded electrode stacks. Kotik teaches wherein a separator is provided between the current collectors having the same U-shaped orientation of the current collectors (Kotik Figures 9-10, 12). Kotik teaches wherein the current collectors have an tabs 55a/55b, 75a/75b that are folded orthogonally to the rest of the current collectors 55 /75 (Kotik [0052] Figure 9/10) and wherein the separators 47/48 can also have tabs 47a/48a that would correspond to the folded tabs that are folded orthogonally of the electrode stack in order to prevent the positive electrode from contacting the negative electrode causing a shorting of the cell (Kotik [0052]). 
Therefore, it would have been obvious to a skilled artisan to modify Miyake’s separator/ solid electrolyte layer to be continuous between the first, second and third cell segments while also having a portion of the separator that extends and is folded orthogonally to the rest of the continuous separator as taught by Kotik to prevent contact between the positive and negative electrodes.


 

Regarding claim 8, modified Miyake teaches all the claim limitations of claim 7. Kotif further teaches wherein the alternating orthogonal directions correspond with an overhang portion of each of the cathode current collector and the anode current collector (Kotik Figures 9-10, 12 [0052] portions of the current collector and separator are folded orthogonally to one another).


Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claims overcome the prior art because a) the rejection of record fails to teach  wherein only the current collector has a continuous structure while Kretschmar teaches wherein the entire electrode layer and separator layers are z-folded. The rejection has been updated rendering the arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728